Citation Nr: 1703683	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969; and had a period of active duty for training (ACDUTRA) with the Army National Guard of Rhode Island from September 1963 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In June 2013, the Veteran, through his representative, requested a hearing before a Decision Review Officer (DRO).  In December 2013, he withdrew his DRO hearing request.


FINDINGS OF FACT

The Veteran's PTSD is manifested throughout the appeal period by occasional sleep impairment, mild memory loss, situational anxiety, panic attacks that occurred weekly or less often, and minimal effect on social and occupation functioning.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the June 2016 Memorandum decision, the Court directed the Board to provide adequate reasons and bases for the determination that the Veteran's PTSD symptomatology did not warrant an initial rating in excess of 10 percent.  As will be discussed below, the Board has considered the evidence of record and will proceed with a decision on the merits.  To this end, the Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104 (d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran received 38 U.S.C.A. § 5103 (a)-compliant notice in a December 2012 correspondence, prior to the adverse decision from which this appeal originates.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with VA examinations with regard to his claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are  not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.

In this case, the Veteran's PTSD has been rated as 10 percent disabling since October 16, 2012, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240  (1995). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

The Veteran contends that he is entitled to an increased rating for his service-connected PTSD. 

Upon VA examination in November 2012, the Veteran reported having a good relationship with his family members and having been married for 48 years with three children.  He described having a good relationship with his children and having several good friends.  He retired in 2004 after working for 23 years for the National Grid.  The Veteran reported that he did not experience any significant PTSD symptoms until two years prior when his daughter's alcoholism caused him stress him and he began to experience anxiety, sweats, and intrusive thoughts associated with his experiences in Vietnam.  He was found to have occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran's symptoms of his PTSD included anxiety, mild memory loss, and panic attacks that occurred weekly or less often.  The examiner indicated that he was capable of managing his affairs.  He was assigned a GAF score of 56.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

A February 2013 VA treatment record reflects that the Veteran reported his current mood as "good" and discussed recent updates regarding his daughter's divorce and impending move to his home.  He acknowledged that he was unable to control her behavior, particularly around her substance abuse, and had accepted that he could provide love and support for her without allowing his worries for her well-being to consume his thoughts and energy.  He further reported improved sleep, noting that he still awakened four to five times per night to use the bathroom.  However, he was able to return to sleep without difficulty.  He also reported gaining a healthy amount of weight.  The physician noted that overall, the Veteran reported improved mood and sleep behaviors.

A September 2013 VA treatment record shows that the Veteran was well-groomed and attired, cooperative and pleasant.  His eye contact was good.  His mood was still really anxious and his affect was anxious and mildly constricted.  There were no problems with memory noted.  He was diagnosed with anxiety disorder NOS.  The Veteran was noted to have a history of anxiety and depressive symptoms in the context of his daughter who was struggling with alcoholism and who recently moved in with him and his wife.  Socially, the Veteran had a significant stressor of his daughter's alcohol dependence, which was a large contributing factor to his current presentation.  Psychologically, the Veteran reported a history of being controlling which made seeing his daughter struggle with dependence all the more difficult for him.  Protective factors included a strong relationship with his wife.  He continued with anxiety symptoms that included worries about his daughter, as well as, emergence of intrusive memories of traumatic military experience.  He was determined not to meet the criteria for PTSD.

An October 2013 VA examination showed that the Veteran was determined have occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He reported that his daughter recently moved out of his home and was living with a friend.  He also reported that his daughter found work.  There were no changes reported in his relationship with his wife or other children.  He reported a "good" marital relationship and would have been married for 50 years in June 2013.  He saw his children once each week.  He reported volunteering at the Disabled American Veterans as the chapter treasurer.  He reported enjoying his work with them and denied ever having had any occupational problems.  The Veteran also related having been in treatment consistently since the time of the last VA examination and taking an increase in sleep medications a couple weeks ago due to worsening problems with sleep.  The examiner referenced an October 2013 VA treatment record showing that he had not started sertraline which was prescribed at last appointment, as he began to feel better without it.  He would like it available to him in case he started to feel worse again.  The examiner also cited to VA treatment records that indicated a diagnosis of anxiety not otherwise specified (NOS) and not PTSD.  Such VA treatment records also indicated a decrease in symptoms following stabilization of his daughter.  An October 2013 VA treatment record showed that the Veteran reported that he continued to periodically think about his experiences in Vietnam, especially when he [was] around his Vietnam veteran friends, but [denied] avoidance and intrusive thoughts.  The VA examiner noted that the Veteran's current symptoms included anxiety, chronic sleep impairment, and mild memory loss.  The examiner concluded that upon review of the Veteran's claims file, medical records, and report of examination, the Veteran continued to meet the DSM-IV criteria for PTSD at a similar, if not slightly improved level of severity.  The Veteran reported that he filed his increased rating claim because his symptoms had continued to worsen since the time of his last examination.  However, the examiner pointed out that his report on current examination was almost identical to that reported in November 2012.  Further, his medical records indicated that his providers had diagnosed him with anxiety NOS, reflecting a subthreshold of PTSD.  The examiner continued to state that several VA treatment notes included references to symptom improvement like the October 2013 VA treatment record.  Another VA treatment record stated that the Veteran had denied intrusive thoughts and avoidance, although those symptoms were endorsed on the present examination.  Collectively, the examiner found that there was no evidence to suggest that the Veteran's symptoms had worsened. 

The October 2013 VA examiner continued to state that from a functional standpoint, the Veteran appeared to be functioning well. It was noted that he was retired after 23 years working at National Grid and reported good relationships with his family and friends.  He was the local treasurer for his chapter of the Disabled American Veterans and had multiple interests.  On an average day, he spent time with his wife, listened to music, cared for his car and motorcycle, did chores around the house, and was involved in duties with the Disabled American Veterans.   His major source of stress as indicated in his previous exam was struggles with his daughter's alcohol problems.  Since the time of his last VA examination, the Veteran's daughter moved out of his home, was working, and maintaining her sobriety.  He was assigned a GAF score of 65.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  The examiner noted that the Veteran's PTSD manifested in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupation tasks only during periods of significant stress, or symptoms controlled by medication.  

In considering the evidence discussed above, as well as all other evidence of record, the Board concludes that the evidence does not support a finding of occupational and social impairment sufficient to support the assignment of an initial evaluation in excess of 10 percent at any point since October 16, 2012.  The evidence of record does not indicate the Veteran has at all experienced symptomatology such as speech impairment,  suicidal or homicidal ideation, impaired impulse control or neglect of personal hygiene, all symptoms congruent with evaluations higher than 10 percent.  The Veteran did not report difficulties with personal, social or occupational relationships, other than his relationship with his daughter due to her dependency condition.  In fact, the Veteran consistently reported doing well with his family relationships, with the exception of problems dealing with his daughter and her alcoholism, and expressed no difficulty with recreation or leisurely pursuits.  The Veteran also reported that he enjoyed his involvement with the Disabled American Veterans.  He reported positive relationships with his former co-workers, and did not attribute his decision to retire as primarily due to any mental condition.  While the Veteran repeatedly reported chronic sleep problems, his sleep impairment is controlled by medication and has not been noted to have more than a mild effect on his social or occupational functioning.  In fact, the Veteran began to discontinue the use of medication as he began to feel better without it.  Control of symptoms with continuous medication is contemplated by the 10 percent evaluation.  Additionally, the Veteran's noted GAF scores of 56 and 65 indicate some mild to moderate symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships, and moderate symptoms or moderate difficulty in social, occupational or school functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.   Accordingly, an examiner's classification of the level of psychiatric impairment or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95.

The Board acknowledges that the Veteran has been assessed with mild memory loss during two of the VA examinations.  While mild memory loss is one of the criteria for the next higher rating of 30 percent, the Board notes that having a symptom of a particular rating criteria on itself is not enough to warrant that rating.  The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment specified for the rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Here, while the November 2012 and October 2013 VA examiner's noted the Veteran's PTSD caused mild memory loss, both examiners determined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which is the specific criteria noted for the Veteran's current rating of 10 percent.  Additionally, the Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for his psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board acknowledges that the Veteran is competent to report symptoms of a psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, the Veteran is not competent to identify a specific level of impairment of a psychiatric disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of his service-connected psychiatric disability has been provided by VA medical professionals who have examined and treated him.  The medical findings directly address the criteria under which the disability is evaluated.  The Board finds these records to be competent and probative evidence of record, and therefore are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  Moray v. Brown, 2 Vet. App. 211 (1993); 38 C.F.R. § 3.159 (a)(1) and (2) .

In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 10 percent evaluation.  Therefore, an initial evaluation in excess of 10 percent as of October 16, 2012, is not warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321 (b) (2016). 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected PTSD was adequately contemplated by the regular schedular rating criteria.  The primary symptoms of the Veteran's service-connected PTSD are anxiety, sleep impairment, panic attacks, and mild memory loss.  The Veteran's PTSD is currently rated under DC 9411, based upon those symptoms.  The Board finds that the rating criteria adequately describe the severity and symptomatology of the Veteran's PTSD.  This is particularly true given that the criteria for evaluating mental disorders specifically contemplate that the symptoms listed in the criteria are examples.  Thus, the Veteran's actual symptoms are expected to be likened, based on factors such as frequency and severity, to the examples in order to determine the proper rating.  Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which, as described above, are not shown.  Additionally, there has been no evidence submitted and the record does not reflect marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Therefore, the Board finds that referral for an extraschedular rating is not warranted.  

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009.  In this case, the Veteran does not claim and the record does not suggest that the Veteran is unemployable due solely to service-connected PTSD.  Although retired, there is no suggestion in the record that PTSD would markedly interfere with his ability to obtain employment, should he seek it.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability adjudicated above.


ORDER

Entitlement to an initial rating in excess of 10 percent PTSD is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


